—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (R. Goldberg, J.), dated May 7, 1998, which granted the defendant’s motion to set aside the jury verdict and to dismiss the complaint.
Ordered that the order is affirmed, with costs.
It is well established that a complaint is properly dismissed where the plaintiff fails to identify the location of his accident in his notice of claim with sufficient particularity (see, Caselli v City of New York, 105 AD2d 251, 253; see also, Thomas v Town of Oyster Bay, 190 AD2d 731; Cappadonna v New York City Tr. Auth., 187 AD2d 691). Here, the plaintiff’s complaint was properly dismissed because the plaintiff failed to notify the City in his notice of claim of the location of the defect which he claimed at trial was the cause of his accident. Where a municipality is misled by an erroneous notice of claim to conduct an investigation at the wrong site, this circumstance by itself constitutes “serious prejudice” to the defendant, warranting dismissal of the complaint (Setton v City of New York, 174 AD2d 723; Konsker v City of New York, 172 AD2d 361; Krug v City of New York, 147 AD2d 449). Bracken, J. P., Friedmann, Goldstein and McGinity, JJ., concur.